
	

114 HRES 713 IH: Honoring the vital role of small business and the passion of entrepreneurs in the United States during “National Small Business Week”, beginning on May 1, through May 7, 2016.
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 713
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mr. Cárdenas (for himself, Mr. Tipton, Ms. Adams, Mrs. Beatty, Mr. Bilirakis, Mr. Blum, Ms. Bonamici, Ms. Bordallo, Ms. Brown of Florida, Ms. Brownley of California, Mrs. Bustos, Ms. Castor of Florida, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Coffman, Mr. Collins of New York, Mr. Costa, Mr. Courtney, Mr. Cramer, Mr. Doggett, Ms. Duckworth, Ms. Norton, Ms. Eshoo, Ms. Esty, Mr. Al Green of Texas, Mr. Gosar, Mr. Gutiérrez, Mr. Graves of Missouri, Ms. Hahn, Mr. Hastings, Mr. Hinojosa, Mr. Honda, Mr. Hultgren, Ms. Jackson Lee, Mr. Kelly of Pennsylvania, Ms. Kelly of Illinois, Mr. Kilmer, Mr. Larsen of Washington, Mr. Ted Lieu of California, Mr. Loebsack, Ms. Matsui, Ms. McCollum, Ms. Moore, Mr. Murphy of Florida, Mr. Payne, Ms. Pingree, Ms. Plaskett, Mr. Pocan, Mr. Quigley, Mr. Sablan, Mr. Salmon, Mr. Schrader, Ms. Sewell of Alabama, Mr. Simpson, Ms. Sinema, Mr. Swalwell of California, Mr. Takano, Ms. Michelle Lujan Grisham of New Mexico, Ms. Titus, Mrs. Torres, Mr. Vargas, Mr. Veasey, Ms. Wilson of Florida, Mr. Richmond, Mr. Israel, Mr. Ben Ray Luján of New Mexico, Mr. Garamendi, and Ms. Linda T. Sánchez of California) submitted the following resolution; which was referred to the Committee on Small Business
		
		RESOLUTION
		Honoring the vital role of small business and the passion of entrepreneurs in the United States
			 during National Small Business Week, beginning on May 1, through May 7, 2016.
	
	
 Whereas this year marks the 53rd anniversary of National Small Business Week and has been endorsed by every President since 1963; Whereas approximately 28,000,000 small businesses in the United States, comprising the leading force behind the United States economy, create nearly 7 out of every 10 new jobs and generate close to 50 percent of the Nation’s nonfarm gross domestic product;
 Whereas small firms account for 63 percent of the net new jobs created between 1993 and mid-2013, and 60 percent of the net new jobs created since the end of the recession;
 Whereas 22,000,000 small businesses are nonemployer sole proprietorship firms; Whereas 3,700,000 veterans are small business owners and account for 9.1 percent of all United States businesses;
 Whereas the share of total businesses owned by women continues to increase, currently including over 7,800,000 small businesses;
 Whereas small businesses employ 48.5 percent of the country’s private sector workforce; Whereas small businesses represent 37 percent of high-tech employment;
 Whereas small businesses produce 16 times more patents per employee than large patenting firms; Whereas small businesses represent 98 percent of all exporters and produce 33 percent of exported goods;
 Whereas, on July 30, 1953, Congress created the Small Business Administration to aid, counsel, assist, and protect the interests of small businesses by working to preserve free and competitive enterprise, to ensure that a fair proportion of the total sales of government property are made to small businesses, and to maintain and strengthen the overall economy of the United States;
 Whereas for more than 50 years, the Small Business Administration has helped over 10,000,000 entrepreneurs reach the American dream of creating and maintaining a small business, and has played a key role in fostering local and national economic growth; and
 Whereas the President has designated the week beginning on May 1, 2016, as National Small Business Week: Now, therefore, be it  That the House of Representatives—
 (1)honors the vital role of small business and entrepreneurs in the United States during National Small Business Week; (2)supports the designation of National Small Business Week;
 (3)recognizes the important role of the Small Business Administration as a valuable resource for the United States entrepreneur;
 (4)supports and encourages young entrepreneurs to pursue their passions and create more start-up businesses;
 (5)recognizes the importance of creating policies that promote a business friendly environment for small business owners free of unnecessary and burdensome regulations and red tape;
 (6)recognizes the National Small Business Person of the Year and the National Lender of the Year; and (7)supports efforts to—
 (A)encourage consumers to shop locally; and (B)increase awareness of the value of locally owned small businesses and the impact of locally owned small business on the economy of the United States.
				
